NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 SAMUEL BOLDEN,
                  Claimant-Appellant

                           v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                      2018-1827
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-4165, Judge Michael P. Allen.
                ______________________

               Decided: August 10, 2018
                ______________________

   SAMUEL BOLDEN, Tampa, FL, pro se.

    KRISTIN MCGRORY, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also repre-
sented by TARA K. HOGAN, ROBERT EDWARD KIRSCHMAN,
JR., CHAD A. READLER; CHRISTINA LYNN GREGG, Y. KEN
LEE, Office of General Counsel, United States Depart-
ment of Veterans Affairs, Washington, DC.
                ______________________
2                                             BOLDEN v. WILKIE




          Before PROST, Chief Judge, MOORE and STOLL,
                         Circuit Judges.
    PER CURIAM.
        Mr. Bolden appeals an order of the U.S. Court of Ap-
    peals for Veterans Claims (“Veterans Court”) affirming a
    Board of Veterans Appeals (“the Board”) decision denying
    service connection for his right ankle disability. The
    Veterans Court found that Mr. Bolden had not submitted
    new and material evidence sufficient to re-open his claim
    for service connection. Based on this reasoning, the
    Veterans Court ultimately concluded that the Board’s
    error in failing to explicitly discuss Mr. Bolden’s new
    evidence of a prior ankle injury during service was harm-
    less error because that evidence, while new, was not
    material. For the reasons set forth below, this court
    concludes that it lacks jurisdiction to hear Mr. Bolden’s
    appeal challenging the Veterans Court decision.
                                 I
         Mr. Bolden served on active duty in the Army from
    1997 to 1999. He suffered a right ankle injury during a
    football game in October 1998 and wore a cast for four
    weeks as a result. In an August 1999 medical exam, and
    again subsequently in his separation exam only one
    month later, Mr. Bolden indicated that he was not experi-
    encing issues with his lower extremities. Ten years
    following his departure from service, Mr. Bolden filed
    claims for service connection for several conditions, in-
    cluding one for a right ankle disability. The Department
    of Veterans Affairs (“VA”) accordingly provided Mr. Bol-
    den with a medical exam.
        The examiner determined that it was less likely than
    not that Mr. Bolden’s chronic right ankle condition result-
    ed from his service in the Army. The examiner’s rationale
    was based in part on the fact that his in-service treatment
BOLDEN v. WILKIE                                              3



reports indicated that he was not suffering from a chronic
right ankle condition at the time. Based on this report
and the other existing evidence in the record, the VA
denied Mr. Bolden’s claim for service connection. In its
decision, the VA acknowledged Mr. Bolden’s in-service
ankle injury, but found no nexus between that injury and
his contemporaneous right ankle condition. Mr. Bolden
did not appeal this decision, and it became final.
    In 2012, Mr. Bolden sought to reopen this claim by as-
serting evidence that he had actually injured his right
ankle during a training exercise one year prior, in 1997,
and then aggravated the injury during the aforemen-
tioned football game in 1998. The VA denied his request
to reopen the claim, finding that the evidence of his prior
ankle injury was not material to whether a nexus existed
between his current ankle condition and his in-service
ankle injury. On appeal, the Board affirmed this finding,
concluding that the evidence of a prior right ankle injury
was merely cumulative because it only served to further
demonstrate an in-service ankle injury, but again was not
material because it did not speak to any nexus with the
current ankle condition.
    On further appeal, during which Mr. Bolden was rep-
resented by counsel, the Veterans Court found that the
Board erred by failing to mention the evidence of the
earlier injury in 1997. The Veterans Court concluded,
however, that this error was harmless because it did not
disrupt the Board’s rationale for denying service-
connection. Specifically, the Board found that there was
no evidence of a nexus between the in-service right ankle
injury and the post-service chronic ankle condition, large-
ly due to the intervening medical examination that found
no chronic ankle condition and an unlikelihood of a con-
nection. The evidence of the prior 1997 ankle injury, the
Veterans Court reasoned, was therefore new but not
material. Specifically, the evidence of the 1997 injury
only served to further establish that there was an in-
4                                                BOLDEN v. WILKIE




    service right ankle injury, a fact which had already been
    established by the evidence of the 1998 incident. Thus,
    according to the Veterans Court, the evidence did not
    serve to establish a connection between the in-service
    ankle injuries and the later ankle condition, given the
    medical reports that took place in the intervening time.
       The Veterans Court entered judgment on January 10,
    2018, and Mr. Bolden timely appealed to this court.
                                  II
        Unless there is a constitutional issue raised, this
    court’s jurisdiction is deliberately limited by statute to
    reviewing decisions by the Veterans Court regarding the
    interpretation of a law, or the validity of a law. 38 U.S.C.
    § 7292. This court specifically cannot review findings of
    fact, including the sufficiency of evidence, or the applica-
    tion of legal standards to those facts. See, e.g., Stillwell v.
    Brown, 46 F.3d 1111, 1113 (Fed. Cir. 1995). In the con-
    text of the application of legal standards, the court’s
    review is limited to whether the Veterans Court employed
    the proper standard, to the extent that doing so involved
    an interpretation of a statute or regulation. Id.
        Mr. Bolden appeals the Veterans Court determination
    that he had not presented new and material evidence
    sufficient to reopen his claim for service connection for a
    right ankle disability. Mr. Bolden’s informal brief can be
    construed as arguing that the evidence he presented
    demonstrates that his right ankle injury during the
    football game in 1998 was a direct result of his original
    injury in 1997, and that he should therefore be granted
    the benefit of the doubt that his right ankle condition is
    chronic in nature and therefore service-connected. This
    court cannot review the evidence presented by Mr. Bol-
    den, or whether it presents sufficiently material infor-
    mation to substantiate his claims; those are legal
    conclusions based on factual analysis of the evidence that
BOLDEN v. WILKIE                                                  5



specifically falls outside of this court’s jurisdiction. Still-
well, 46 F.3d at 1113.
    Mr. Bolden does not challenge or raise arguments re-
garding the Veterans Court’s interpretation of the rules
governing service connection, or those governing new and
material evidence. Rather, Mr. Bolden asks us to review
the materiality of the evidence he presented to the lower
court, which is a task we are not authorized to undertake.
     To the extent that Mr. Bolden challenges the Veterans
Court’s determination that the Board committed harmless
error in failing to directly discuss Mr. Bolden’s 1997 right
ankle injury, this court’s jurisdiction would be limited to
reviewing whether the Veterans Court applied the proper
standard for prejudicial error as prescribed by statute.
Id.; see also 38 U.S.C. § 7261(b). Mr. Bolden, however,
does not appear to be challenging the Veterans Court’s
interpretation of prejudicial error standards in the stat-
ute.
    In conclusion, we do not have jurisdiction to review
Mr. Bolden’s appeal challenging the Veterans Court’s
judgment on the materiality of the evidence that he
presented to reopen his claim for service connection for
his chronic right ankle condition. This appeal is therefore
dismissed for lack of jurisdiction.
                        DISMISSED
                            COSTS
    The parties shall bear their own costs.